Mr. Justice Wolf
delivered the opinion of the court.
The motion to dismiss the appeal in this case must be granted. We have decided in the cases of Jiménez v. Olmedo, on the 13th of December, 1907, and Rijos v. Peña, on the 23d December, 1907, that an indispensable prerequisite for an appeal is that there be final judgment in the record. Not only must such final judgment be shown in the record, but it must likewise appear that the judgment, order or determination complained of is covered by one of the paragraphs of section 295 of the Code of Civil Procedure, or by some other provision of the law. Here the appellant relies on the first paragraph of that section. In other words, that the matter appealed from is the judgment described in section 188 of such act, namely, a final determination of the rights of the parties in an action or proceeding. We have had occasion to consider the same question in the case of José La O. Gintrón y Gonzá-lez v. Pedro Aureliano Figueroa, decided on the 16th of December, 1907. We there held that an order overruling a demurrer is not final, as the complainant may still decide to amend. If he does not so desire, he should indicate to the court that he will stand on his demurrer. That is to say, that *109lie'insists, upon the validity in law of the complaint as written.
In the order which is presented for review ther.e is no action of the court dismissing the complaint, and there is no adjudication of costs. There is nothing to show that all the rights of the parties have been adjudicated. The case presented would be appealable after a judgment entered dismissing the complaint, but for the present the appeal must be dismissed.

Dismissed.

Chief Justice Quiñones and Justices Hernandez, Figueras- and MacLeary concurred.